Exhibit 10.39

THE PMI GROUP, INC.

Restricted Stock Agreement

Grant #________

The PMI Group, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), a grant of Restricted Stock under the Company’s Amended and
Restated Equity Incentive Plan (the “Plan”). The date of this Agreement is
[DATE]. Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this grant are as follows:

Total Number of Shares of Restricted Stock: [NUMBER]

Purchase Price per Share: $0.01, par value

      Scheduled Vesting Dates**:   Number of Shares
[DATE THAT IS 4 YEARS FROM THE DATE OF
GRANT
 
[NUMBER OF SHARES IN GRANT]

**Except as otherwise provided in Appendix A, the Participant will not vest in
the Restricted Stock unless he or she is an Employee, Consultant or Director of
the Company or one of its Affiliates through the applicable vesting date.

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Shares covered by this grant is contained in Paragraphs 3 through 7 of
Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

     
THE PMI GROUP, INC.
     
[TITLE]
The PMI Group, Inc.
Date:      , 20     
 
EMPLOYEE
     
[NAME]
Date:      , 20     
 
   

1

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK

Grant #______

1. Grant. The Company hereby grants to the Employee under the Plan for past
services and as a separate incentive in connection with his or her employment
and not in lieu of any salary or other compensation for his or her services, an
award of [NUMBER] Shares of Restricted Stock, subject to all of the terms and
conditions in this Agreement and the Plan.

2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock shall
have vested in the manner set forth in paragraphs 3, 4, 5 or 6, such Shares
shall be issued in the name of the Employee and held by the Secretary of the
Company (or its designee) as escrow agent (the “Escrow Agent”), and shall not be
sold, transferred or otherwise disposed of, and shall not be pledged or
otherwise hypothecated. The Company may determine to issue the Shares in book
entry form and/or may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Agreement and
the Plan. The certificate or certificates representing such Shares shall not be
delivered by the Escrow Agent to the Employee unless and until the Shares have
vested and all other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule. Except as provided in paragraphs 4, 5 and 6, and subject to
paragraph 7, the Shares of Restricted Stock awarded by this Agreement shall vest
in the Employee, as to 100% of such Shares on the fourth anniversary of the date
of this Agreement. On any scheduled vesting date, vesting actually will occur
only if the Employee remains an Employee, Consultant or Director of the Company
or an Affiliate on such date.

4. Acceleration of Vesting upon Death or Disability. In the event of the
Employee’s Termination of Service due to his or her death or Disability, one
hundred percent (100%) of any unvested Shares awarded by this Agreement shall
immediately vest. The Shares which so vest shall be deemed to have vested as of
the date of the Termination of Service.

5. Acceleration of Vesting upon Change of Control. Subject to the terms of the
Plan, in the event a Change of Control that occurs prior to Employee’s
Termination of Service, one hundred percent (100%) of any unvested Shares
awarded by this Agreement shall immediately vest.

6. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares of Restricted Stock at any time. If so accelerated, such Shares shall be
considered as having vested as of the date specified by the Committee.

7. Forfeiture. Except as provided in paragraphs 4 and 5, and notwithstanding any
contrary provision of this Agreement, the balance of the Shares of Restricted
Stock which have not vested at the time of the Employee’s Termination of Service
shall thereupon be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company. The Employee hereby appoints the Escrow
Agent with full power of substitution, as the Employee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Employee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such Termination of Service.

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement shall, if the Employee is then deceased, be made to the
Employee’s designated beneficiary, or if no beneficiary survives the Employee,
to the administrator or executor of the Employee’s estate. Any transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

9. Withholding of Taxes. The Company (or the employing Affiliate) will withhold
a portion of the Shares of Restricted Stock that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company or the
employing Affiliate with respect to the Shares (the “Taxes”), unless the
Committee allows the Employee to make alternate arrangements satisfactory to the
Committee for such withholdings in advance of the arising of any withholding
obligations.

Notwithstanding any contrary provision of this Agreement, no Restricted Stock
will be released from the escrow established pursuant to paragraph 2 unless and
until satisfactory arrangements (as determined by the Committee) have been made
by the Employee with respect to the payment of any Taxes.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Escrow Agent. Except as provided in paragraph 12, after such
issuance, recordation and delivery, the Employee shall have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

11. No Effect on Employment. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any employment
contract with the Employee, the terms of the Employee’s employment with the
Company and its Affiliates shall be determined from time to time by the Company
or the Affiliate employing the Employee (as the case may be), and the Company or
the Affiliate shall have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment of the Employee at any time for
any reason whatsoever, with or without good cause.

12. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Shares shall be
increased, reduced or otherwise changed, and by virtue of any such change the
Employee shall in his capacity as owner of unvested Shares of Restricted Stock
which have been awarded to him (the “Prior Shares”) be entitled to new or
additional or different shares of stock, cash or securities (other than rights
or warrants to purchase securities); such new or additional or different shares,
cash or securities shall thereupon be considered to be unvested Restricted Stock
and shall be subject to all of the conditions and restrictions which were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants shall be
considered to be unvested Restricted Stock and shall be subject to all of the
conditions and restrictions which were applicable to the Prior Shares pursuant
to the Plan and this Agreement. The Committee in its absolute discretion at any
time may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Human Resources
Department, The PMI Group, Inc., 3003 Oak Road, Walnut Creek, California 94597,
or at such other address as the Company may hereafter designate in writing.

14. Grant is Not Transferable. Except as provided in Paragraph 8 above, this
grant and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately shall
become null and void.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Release from Escrow. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of the Shares of Restricted Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the release of
such Shares from the escrow established pursuant to paragraph 2, such release
shall not occur unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make all reasonable efforts to
meet the requirements of any such state or federal law or securities exchange
and to obtain any such consent or approval of any such governmental authority.

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.

18. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon Employee, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

• O o

2